DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the radiation" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What radiation is being referred to here?  Is it the incident radiation?  Is it the first FMCW radiation?  The second FMCW radiation?  The above issue make the entire limitation “having a frequency corresponding to the time shift between the first and second radiation and to frequency modulation of the radiation” indefinite, as it unclear what the frequency of the detected electromagnetic signal actually is, and how both the time shift between the first and second radiations and the frequency modulation of the radiation contribute to the frequency of the detected electromagnetic signal.
Claim 2 recites the limitation “further comprising mixing the response radiation received from the sample with the reference radiation” in lines 1-2 of the claim.  However, claim 1, the claim on which claim 2 depends, recites “causing an interaction between response radiation of the sample and reference radiation”.  “Further comprising mixing”, therefore, is unclear, as it is unclear how, when the response radiation and the reference radiation are already interacting with each other as in claim 1, they can also be mixed as in claim 2.
Claim 7 recites the limitation "said monotonic change in the frequency output" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends on claim 3, which depends on claim 1.  However, both claims 1 and 3 are silent with regards to a monotonic change in a frequency output, leading to a lack of antecedent basis for the limitation in claim 7.  Perhaps claim 7 should be dependent on claim 4, the claim which first recites “a substantially monotonic change in a frequency output”?
Claim 9 recites the limitation "in the form of the sequence of local changes during the global change in the frequency output" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What a) sequence of local changes, b) global change, and c) frequency output are being referred to here?  None of the claims on which claim 9 depends (claim 8 which depends on claim 3 which depends on claim 1) set forth these limitations.  Is claim 9 better dependent on claim 7, which sets forth “a sequence of local changes in the frequency output during a global change . . .”?
The term “desired” in claim 10 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The rejection here centers on the phrase “corresponds to a desired frequency”.  To whom is this frequency desired?  What signifies a desired frequency?  A desired frequency for one person having ordinary skill in the art may be different than a desired frequency for another person also having ordinary skill in the art.  In this manner, the limitation is considered indefinite.
Claim 13 recites the limitation "modulating the current applied to a first laser diode . . ." in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  What current is being set forth here?  Claim 3 only sets forth that the sample is irradiated with laser diodes, but not that any current is applied to them.  Is claim 13 better dependent on claim 5, the claim in which an electric current is first set forth?
The term “relatively” in claim 13 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The rejection here centers on the phrase “when a relatively higher current is applied to one of the first or the second diodes, a relatively lower current is applied to the other of the first or the second diodes”.  What signifies that the current is “relatively” higher or lower?  If the first current is relatively higher, is the second current relatively lower to the same degree?  Can they be different?  Additionally, a relatively higher (or lower) current for one person having ordinary skill in the art than a different person also having ordinary skill in the art.  Since one cannot easily determine what “relatively higher”, “relatively lower” mean, and how these currents are related to each other, the limitation is considered indefinite.
Claim 15 recites the limitation "selecting said pattern" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What pattern is being referred to here?  Claim 8, which depends on claim 3 which depends on claim 1, fails to set forth any kind of pattern for frequency sweeping as set forth in the claim.  The examiner notes that a frequency sweeping pattern is set forth in claim 6; perhaps claim 15 is better dependent on claim 6?
The term “desired” in claim 15 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The rejection here centers on the phrase “so as to induce a desired frequency difference between a frequency of the inspecting radiation component and the reference radiation component”.  To whom is this frequency difference desired?  What signifies a desired frequency difference?  A desired frequency difference for one person having ordinary skill in the art may be different than a desired frequency difference for another person also having ordinary skill in the art.  In this manner, the limitation is considered indefinite.
Claims 3-6, 8, 11-12, and 14 are rejected by virtue of their dependence on at least claim 1, thereby containing all the limitations of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pronin et al (“Phase-Sensitive Terahertz Spectroscopy with BWOs in Reflection Mode”).
	Regarding claim 1, Pronin (Fig. 1) discloses a spectroscopic method (see Pronin title) for use in spectroscopic measurements in a sample, the method comprising irradiating the sample 7 with incident radiation from radiation source 1 being first frequency modulated continuous wave (FMCW) radiation (the light source is a backward-wave oscillator that is tunable – see the abstract and the first paragraph in Col. 1 of page 1) in a THz-range (see Pronin title and abstract) to cause a THz radiation response of the sample (see Col. 2 of page 1, for instance); causing an interaction between response radiation of the sample and reference radiation being second FMCW radiation in the THz-range (light from light source 1 is split by beam splitter 3; part goes to sample 7, and part goes to reference mirror 4 via movable mirror 5) and being time shifted from the first radiation (this is due to the difference between the measurement path length and the reference path length, and also due to the movement of movable mirror 5 and the reaction of light with the sample 7); and detecting an electromagnetic signal resulting from said interaction using detector 8 and having a frequency corresponding to the time shift between the first and second radiation and to frequency modulation of the radiation (the frequency difference between the reference and measurement arms will be different due to the time shift and the frequency modulation of the light source as it is swept).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4, 8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pronin et al (“Phase-Sensitive Terahertz Spectroscopy with BWOs in Reflection Mode”) in view of Logan, Jr. et al (2009/0283680).
	As for claim 3, Pronin discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the irradiation comprises irradiating the sample with one or more laser diodes configured and operable for radiation of predetermined properties.
	Logan, in a terahertz frequency domain spectrometer, discloses (Fig. 1) using a pair of distributed feedback laser diodes 105, 106 to generate terahertz radiation to perform terahertz spectroscopy (see paragraph 0048) that are photomixed to form CW THz radiation (see paragraph 0038).
	As Logan also teaches that terahertz energy can also be created with BWOs as found in Pronin (see paragraph 0005), it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the BWOs of Pronin with laser diodes as taught by Logan, the motivation being, among others, that using laser diodes to create continuous wave THz radiation allows for higher frequency resolution and the ability to selectively scan specific frequency regions of interest with adjustable resolution (see paragraph 0040).
	As for claim 4, Logan further teaches theremoelectric coolers 103, 104 to gradually change an operational temperature of an active region of the one or more laser diodes, thereby causing a substantially monotonic change in a frequency output of the one or more laser diodes (see paragraph 0049).
	As for claim 8, Pronin discloses that the radiation comprises first and second radiation components of the predetermined said properties, in the combination of Pronin and Logan, to serve as inspecting and reference radiation components, respectively, as a result of beam splitter 3 splitting the input light beam into inspecting and radiation components (see Fig. 1).
	As for claim 12, Pronin discloses that the detecting of the electromagnetic signal, in the combination of Pronin and Logan, is carried out by a detector 8 disposed on a same side of the sample as the one or more laser diodes, as the measurement taking place in Pronin relies on reflection of light from the sample (see Fig. 1).
Claims 5-7, 9, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pronin et al (“Phase-Sensitive Terahertz Spectroscopy with BWOs in Reflection Mode”) in view of Logan, Jr. et al (2009/0283680) and in further view of Wilson et al (WO 2008/079032).
	For ease of citation, the examiner notes that all citations to Wilson are taken from US 2010/0140478, the corresponding US Patent Application Publication for the WO document.
	As for claim 5, the combination of Pronin and Logan discloses the claimed invention as set forth above regarding claim 3, but fails to disclose controlling, by an electric current controller, an electric current through the one or more laser diodes.
	Wilson, in a multiple laser diode gas detector, discloses (Fig. 1) controlling, by an electric current controller 18 an electric current through the one or more laser diodes (see signals 18a-18d that control laser diodes 12a-12d; see also paragraph 0088).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to control the laser diodes in the combined device of Pronin and Logan using an electric current as per Wilson, the motivation being that the current detector allows for discrete control of the laser diodes to more accurately reach target wavelengths depending on the sample being measured (see paragraphs 0079 and 0088-0091).
	As for claim 6, the combination of Pronin and Logan discloses the claimed invention as set forth above regarding claim 4, but fails to disclose controlling, by an electric current controller, an electric current through the one or more laser diodes so as to modulate the electric current concurrently with the gradual changing of the operational temperature, thereby inducing a frequency sweeping pattern in a frequency modulated output of the one or more laser diodes.  The examiner notes that, regarding claim 4, Logan already teaches theremoelectric coolers 103, 104 to gradually change an operational temperature of an active region of the one or more laser diodes, thereby causing a substantially monotonic change in a frequency output of the one or more laser diodes (see paragraph 0049).
	Wilson, in a multiple laser diode gas detector, discloses (Fig. 1) controlling, by an electric current controller 18 an electric current through the one or more laser diodes (see signals 18a-18d that control laser diodes 12a-12d; see also paragraph 0088) so as to modulate the electric current concurrently with the gradual changing of the operational temperature (see temperature control units 24a-24d in Wilson, with each temperature control unit being associated with a respective laser diode), thereby inducing a frequency sweeping pattern in a frequency modulated output of the one or more laser diodes (see paragraphs 0079, which shows a table of a wavelength band and a target wavelength for samples of interest, and 0088-0091, which discusses the sine or triangle waves that are sent to each of the laser diodes to perform sweeping of each diode amongst the target wavelength band while the temperature controller adjusts the center wavelength of the laser towards the desired target wavelength).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electric current controller in conjunction with the already disclosed temperature control in the combination of Pronin and Logan as taught by Wilson, the motivation being to allow for simultaneous sweeping of each diode amongst a target wavelength band while the temperature controller adjusts the center wavelength of the laser towards the desired target wavelength (see paragraphs 0079 and 0088-0091 of Wilson).
 	As for claim 7, the combination of Pronin and Logan discloses the claimed invention as set forth above regarding claim 3, but fails to disclose a first characteristic time scale of said monotonic change in the frequency output is longer than a second characteristic time scale of the frequency sweeping, thereby producing frequency modulation in the form of a sequence of local changes in the frequency output during a global change corresponding to said monotonic change in the frequency output.
	Wilson, in a multiple laser diode gas detector, discloses that the first characteristic time scale of said monotonic change in the frequency output is longer than a second characteristic time scale of the frequency sweeping, thereby producing frequency modulation in the form of a sequence of local changes in the frequency output during a global change corresponding to said monotonic change in the frequency output (see what Wilson discloses regarding claim 4 above; see also, for instance, paragraph 0091 of Wilson, which discusses keeping the pulse frequency, pattern, and DC level to minimize any laser diode temperature variation in the target wavelengths so that the target wavelength does not drift out of the range needed for appropriate gas detection; this is the shorter characteristic time scale than the monotonic change in frequency of the light source via temperature control that is performed in paragraphs 0093-0095. In that sense, the frequency sweeping occurs over short bursts while the temperature control is constantly adjusting the frequency of the light source to keep the center wavelength of each diode close to the target frequency while the frequency sweeping scans over the wavelength range found in Table 1).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce frequency modulation in the form of a sequence of local changes in the frequency output during a global change corresponding to said monotonic change in the frequency output in the combination of Pronin and Logan as taught by Wilson, the motivation being to minimize laser diode temperature variation so that the target wavelength does not drift out of the range needed for appropriate detection of the sample (see paragraph 0091).
	As for claims 9 and 15, the combination of Pronin and Logan discloses the claimed invention as set forth above regarding claim 8, but fails to disclose producing a laser output of a frequency pattern in the form of the sequence of local changes during the global change in the frequency output (claim 9), where the pattern is selected so as to induce a desired frequency difference between a frequency of the inspecting radiation component and the reference radiation component (claim 15).
	Wilson, in a multiple laser gas detector, discloses, as set forth above regarding claim 7, that the first characteristic time scale of said monotonic change in the frequency output is longer than a second characteristic time scale of the frequency sweeping, thereby producing frequency modulation in the form of a sequence of local changes in the frequency output during a global change corresponding to said monotonic change in the frequency output (see what Wilson discloses regarding claim 4 above; see also, for instance, paragraph 0091 of Wilson, which discusses keeping the pulse frequency, pattern, and DC level to minimize any laser diode temperature variation in the target wavelengths so that the target wavelength does not drift out of the range needed for appropriate gas detection; this is the shorter characteristic time scale than the monotonic change in frequency of the light source via temperature control that is performed in paragraphs 0093-0095. In that sense, the frequency sweeping occurs over short bursts while the temperature control is constantly adjusting the frequency of the light source to keep the center wavelength of each diode close to the target frequency while the frequency sweeping scans over the wavelength range found in Table 1).  This would produce a laser output of the claimed frequency pattern as set forth in instant claim 9, which, when coupled with the time shifting set forth by Pronin with regard to claim 1, would induce a desired frequency difference between the inspecting and reference radiation components as set forth in instant claim 15.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a laser output of a frequency pattern in the form of the sequence of local changes during the global change in the frequency output in the combination of Pronin and Logan as taught by Wilson so as to induce a desired frequency difference between a frequency of the inspecting and reference radiation components, the motivation being to minimize laser diode temperature variation so that the target wavelength does not drift out of the range needed for appropriate detection of the sample (see paragraph 0091).
	As for claim 13, the combination of Pronin and Logan discloses the claimed invention as set forth above regarding claim 3, but fails to disclose modulating the current applied to a first diode of the one or more laser diodes and a second diode of the one or more laser diodes such that when a relatively higher current is applied to one of the first or second diodes, a relatively lower current is applied to the other of the diodes.
	Wilson, in a multiple laser diode gas detector, in the best understanding of the examiner and in combination with what Wilson discloses in regard to claim 5 above, teaches that each laser diode can have different triangle or sine waves applied at a particular modulation frequency, which can be different for each laser diode (see paragraph 0088). This, in the best understanding of the examiner, would mean that when higher current is applied to one diode, a lower current is applied to another (due to the modulations being different).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modulate the current applied to a first diode of the one or more laser diodes and a second diode of the one or more laser diodes such that when a relatively higher current is applied to one of the first or second diodes, a relatively lower current is applied to the other of the diodes in the combination of Pronin and Logan as taught by Wilson, the motivation being to provide more discrete control over each of the laser diodes (see paragraph 0088), allowing for more optimal practice of the claimed method.
Allowable Subject Matter
Claims 2, 10-11, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While no prior art rejection is available to be made on claim 2, due to the nature of the 35 USC 112(b) rejection set forth above, a full statement on reasons for indicating the claim as allowable over prior art is precluded at this time.
As for claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 6, wherein the modulation of the current is applied to a first diode of the one or more laser diodes and the gradual changing of the temperature is applied to a second diode of the one or more laser diodes, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pats. 11,408,768 and 11,099,069 to Roulston et al. are patents from the same family as the instant application, while US Pat. 6,873,405 to Kido et al. teaches an apparatus and method for measuring propagation characteristics of an object to be measured using terahertz frequencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 12, 2022